Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-11 and 16-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huelnhagen et al. (“High Spatial Resolution Myocardial T2* Mapping at 7.0 T Reveals Differences Between Healthy Volunteers and Patients With Hypertrophic Cardiomyopathy”), hereinafter referred to as Huelnhagen.	With reference to claims 1, 16 and 17, Huelnhagen teaches A method for analyzing acquired magnetic resonance images, comprising: 	providing an image series including a plurality of acquired magnetic resonance images of a slice of an object, the plurality of acquired magnetic resonance images having a variation of a contrast-determining acquisition parameter (“Methods” section, “2D CINE FLASH imaging…”); 	fitting picture elements of the plurality of acquired magnetic resonance images of the image series to generate a parameter map and an error map; automatically segmenting the plurality of acquired magnetic resonance images to generate image segments (“Methods” section, “T2* mapping was conducted using a mono-exponential signal decay model.  Fitting…”); 	generating histograms, based on the image segments, of the parameter map and the error map (“Methods” section, “…histogram analysis”); and .
With reference to claim 3, Huelnhagen further teaches the analysis of the histograms for corresponding regions of the parameter maps and/or the error maps comprises comparing each of the histograms with a corresponding comparison variable, the analysis results being determined from differences between the histograms and the corresponding comparison variables, wherein the differences are analyzed based on previously known patterns and/or based on one or more algorithms trained with machine learning (features of the histograms of the parameter maps are compared with comparison values, since "highest T2 * values," "increased T2 *," or "shift ... toward higher T2 *" is mentioned (see D1, section "Results").
With reference to claim 4, Huelnhagen further teaches the analysis of the histograms is based on one or more mathematical approaches for a spectral analysis using supplementary information (“Methods” section).	With reference to claim 5, Huelnhagen further teaches registering the magnetic resonance images within the image segments onto one another to motion correct the segmented magnetic resonance images to generate corrected image segments, wherein the picture elements of the corrected image segments are fitted to generate the parameter map and the error map (“Methods” section, “de-noised…”)	With reference to claim 6, Huelnhagen further teaches generation of the parameter map and the error map comprises fitting a model function to the picture elements in a picture element by picture element process (Fig. 1, "Methods" section , "T2* mapping was conducted using a mono-exponential signal decay model. Fitting ...")

With reference to claim 10, Huelnhagen further teaches the plurality of acquired magnetic resonance images include contrasts of a group of contrasts including T1 contrast, T2 contrast, T2* contrast, ExtraCellular Volume (ECV) contrast, diffusion contrast, and perfusion contrast (“Methods” section).	With reference to claim 11, Huelnhagen further teaches the plurality of acquired magnetic resonance images have a variation of: inversion time, echo time, preparation duration, diffusion weighting, flow weighting, perfusion, or magnetization transfer (“Methods” section).	With reference to claim 19, performing the method of claim 1 would require an analyzer as set for in claim 19.	With reference to claim 20, Huelnhagen further teaches a corrector that is configured to correct the image segments of the plurality of acquired magnetic resonance images to generate corrected image segments, wherein the histogram generator is configured to generate the histograms based on the corrected image segments (“Methods” section, “de-noised…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huelnhagen as applied to claim 1 above, and further in view of Sandino et al. (“Myocardial Perfusion Analysis from Adenosine-Induced Stress MDCT”), hereinafter referred to as Sandino.	With reference to claims 12 and 13, Huelnhagen teaches all that is required however is silent with regards to the analysis results are output in the form of a two-dimensional plot of parameter values of the parameter map and error values of the error map and wherein the parameter map and the error map are provided together and next to each other in the output with a visualization of the image segments together with the analysis results.	Sandino teaches  the analysis results are output in the form of a two-dimensional plot of parameter values of the parameter map and error values of the error map and wherein the parameter map and the error map are provided together and next to each other in the output with a visualization 


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "histogram of the generated histograms includes information of the parameter map and error map within a corresponding one of the image segments" in combination with the remaining claim elements as set forth in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Miyazaki et al. (US 2017/0273577 A1) teaches a system and method for non-contrast myocardium diagnosis support.	Zhou et al. (US 2014/0081125 A1) teaches a non-contrast dynamic MRI myocardial perfusion analysis and visualization.
Mens (US 2006/0197525 A1) teaches MRI with histogram-based phase correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852